Name: Commission Regulation (EC) No 1367/97 of 16 July 1997 amending Regulation (EC) No 271/97 laying down detailed rules for the application of the arrangements applicable to imports laid down in Council Regulation (EC) No 70/97 as regards certain beef and veal products
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  trade;  political geography
 Date Published: nan

 17. 7 . 97 I EN 1 Jmcial Journal or the European Communities INU JU 1 OO / 1 I COMMISSION KtUULATlOJN Mo 1367/97 of 16 July 1997 amending Regulation (EC) No 271/97 laying down detailed rules for the application of the arrangements applicable to imports laid down in Council Regulation (EC) No 70/97 as regards certain beef and veal products THE COMMISSION OE THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia f ), as amended by Regulation (EC) No 825/97 (2), and in par ­ ticular Article 10 thereof, Whereas Commission Regulation (EC) No 271 /97 (3) lays down detailed rules for the application of the arrange ­ ments applicable to imports laid down in Regulation (EC) No 70/97 as regards 'baby beef from Croatia, Bosnia ­ Herzegovina and Macedonia; whereas Regulation (EC) No 825/97 extends these arrangements to include the Federal Republic of Yugoslavia; whereas Regulation (EC) No 271 /97 should therefore be amended to lay down certain detailed rules for imports of 'baby beef from that country; Whereas Regulation (EC) No 271 /97 is applicable from 1 January 1997; whereas provision should be made for the partial reimbursement, at the request of the interested party and under certain conditions, of the customs duties for the products covered by this Regulation imported into the Community between 1 January and 22 February 1997, when the abovementioned Regulation entered into force; whereas the amount to be reimbursed is 80 % of the CCT duty applicable on the day of importation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , z . tne following subparagraph is added atter the tirst subparagraph of Article 1 ( 1 ): 'The four quotas referred to in the first subparagraph shall bear the following serial numbers, respectively: 09.4503 , 09.4504, 09.4505 and 09.4506 .'; 3 , the first subparagraph of Article 3 ( 1 ) is replaced by the following: ' 1 . The certificates of authenticity referred to in Article 2 shall be made out in one original and two copies, to be printed and completed in one of the offi ­ cial languages of the European Community, in accord ­ ance with the models in Annexes I , II , III and V respectively for the four countries concerned; they may also be printed and completed in the official language or one of the official languages of the exporting country.'; 4 , the following Article is inserted after Article 6 : 'Article 6a At the request of the interested party and on presenta ­ tion of proof that the products released for free circula ­ tion in the Community between 1 January and 22 February 1 997 following payment of the full customs duties were accompanied by a specific certificate corresponding to the certificates of authenticity referred to in Annexes I , II , III and V and certified by one of the bodies listed in Annex IV, the Member States shall reimburse 80 % of the customs duty paid.'; 5 , in Article 7, 'and the Federal Republic of Yugoslavia' shall be added after 'Macedonia'; 5 , in Annex IV, the following indent is inserted : '  Federal Republic of Yugoslavia: Federal Ministry of Agriculture '; 7 , the Annex to this Regulation is added as Annex V. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 271 /97 is hereby amended as follows : 1 , the following indent is added in Article 1 ( 1 ): '  9 975 tonnes of "baby beef" expressed in carcase weight, originating in and coming from the Federal Republic of Yugoslavia .'; Article 2 rhis Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. [t shall aoolv with effect from 1 Tanuarv 1997. C ) OJ No L 16, 18 . 1 . 1997, p . 1 . (2) OJ No L 119 , 8 . 5 . 1997, p . 4 . 3 ) OJ No L 45, 15 . 2 . 1997, p . 12 . Mo L 188/ 12 PenH Official Journal of the European Communities 17. 7 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX V 1 . Consignor (full name and address ) CERTIFICATE No 0000 ORIGINAL FEDERAL REPUBLIC OF YUGOSLAVIA CERTIFICATE for exports to the EC of bovine animals and meat of bovine animals (application of Regulation ( EC) No 271 /97) 2 . Consignee (full name and address) NOTES A. This certificate shall be prepared in one original and two copies . B. The original and its two copies shall be typewritten or completed by hand ; in the latter case , they must be completed in block letters in ink. 3 . Item number; marks , numbers , number and kind ot packages or head ot cattle ; description of goods 3 , brass weigni ( kg ) a . IMCI weiyiu ( kg ) +, oommnea nomenclature subheading 7 . Net weight ( kg ) ( in words) 8 . I , the undersigned acting on behalf of the authorized issuing body (box No 9) certify that the goods described above were subjected to health inspection at in accordance with the attached veterinary certificate of originate in and come from the Federal Republic of Yugoslavia and correspond exactly to the definition contained in Annex F to Council Regulation (EC ) No 70/97 of 20 December 1996 concerning the arrangements applicable to the import into the Community of products originating in the Republics of Bosnia-Herzegovina and Croatia , the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia (0J No L 16 , 18 . 1 . 1997 , p . 1 ). 9 . Authorized issuing body 3lace : Date : (Stamp of ssuina bodv) ' SianatureV